DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to pre-appeal decision mailed on 8/15/2022.
Claims 1,3-14 are subject to examination.
Applicant’s arguments have been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12 respectively of copending Application No. 16/939571 (hereinafter ‘571 patent application) in view of Mueller et al. U.S. Patent Publication # 2019/0387265 (hereinafter Mueller)
The instant application and the ‘571 patent application contains similar subject matter as follows: “a method for playing on a player of a client device, a content streamed in a network, said content consisting of a sequence of segments available in a plurality of quality levels, the play being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player, the client device comprising a first buffer (M1) for storing segments in a format adapted for transferring within the network, the method being characterized in that it comprises performing by a processing unit of the client device: (a) receiving from the player a request for a current segment at a first quality level  (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate”.
The instant application and the ‘571 Patent application does not teach (b) determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment.
Mueller teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in ‘571 Patent application’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94)
This is a provisional nonstatutory double patenting rejection.

Claims 1, 12, respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 2, 12 respectively of copending Application No. 16/939580 (hereinafter ‘580 patent application) in view of Mueller et al. U.S. Patent Publication # 2019/0387265 (hereinafter Mueller) further in view of Gahm et al. U.S. Patent Publication # 2013/0332623 (hereinafter Gahm)
The instant application and the ‘580 patent application contains similar subject matter as follows: “a method for playing on a player of a client device, a content streamed in a network, said content consisting of a sequence of segments available in a plurality of quality levels, the play being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player, the client device comprising a first buffer (M1) for storing segments in a format adapted for transferring within the network, the method being characterized in that it comprises performing by a processing unit of the client device: (a) receiving from the player a request for a current segment at a first quality level  (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
The instant application and the ‘580 Patent application does not teach (b) determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment.
Mueller teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in ‘580 Patent application’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94)
‘580 Patent application and Mueller does not teach wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
	Gahm teaches wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate (i.e. downloading rate wherein, ABR client is consuming at the same rate at which it is downloading which is functionally equivalent to ABR logic is defined by a function of one parameter of the segment reception rate wherein in this case the parameter is the timing parameter associated with retrieving content and wherein the ABR client is consuming at the same rate at which it is downloading)(Paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gahm’s teaching in ‘580 Patent application and Mueller’s teaching to come up with having ABR logic is defined by first function of at least one parameter representative of segment reception rate.  The motivation for doing so would be to avoid consuming content faster than downloading the content which will prevent from lagging.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nann et al. U.S. Patent # 11,019,127 (hereinafter Nann) in view of Mueller et al. U.S. Patent Publication # 2019/0387265 (hereinafter Mueller) further in view of Gahm et al. U.S. Patent Publication # 2013/0332623 (hereinafter Gahm)
	With respect to claim 1, Nann teaches a method for playing on a player of a client device, a content streamed in a network, said content consisting of a sequence of segments available in a plurality of quality levels (column 2 lines 20-35), the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player (i.e. adaptive bitrate media streaming is encoding in number of quality levels wherein if a device moves from a first network connection to a second WiFi faster network connection providing the segments, the increased bandwidth now enables the media player to move from quality level of video to second higher quality level of video)(column 2 lines 20-35), the client device comprising a first buffer (M1) (i.e. front buffer) for storing segments in a format adapted for transferring within the network (column 2 lines 59-65)(column 3 lines 35-46), the method being characterized in that it comprises performing by a processing unit of the client device:
	(a) receiving from the player a request for a current segment at a first quality level (column 8 lines 45-51)
	(b) determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (column 5 lines 40-56) 
	Nann does not explicitly teach (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay, wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
	Mueller teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in Nann’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94) 
	Nann and Mueller does not teach wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
	Gahm teaches wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate (i.e. downloading rate wherein, ABR client is consuming at the same rate at which it is downloading which is functionally equivalent to ABR logic is defined by a function of one parameter of the segment reception rate wherein in this case the parameter is the timing parameter associated with retrieving content and wherein the ABR client is consuming at the same rate at which it is downloading)(Paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gahm’s teaching in Nann and Mueller’s teaching to come up with having ABR logic is defined by first function of at least one parameter representative of segment reception rate.  The motivation for doing so would be to avoid consuming content faster than downloading the content which will prevent from lagging.
	With respect to claim 3, Nann, Mueller and Gahm teaches a method according to claim 1, but Nann further teaches wherein the client device further comprises a second buffer (M2) for storing segments in a format adapted for being played by the player, said current segment being provided at step (c) to said second buffer (M2) (column 6 lines 62-67)(column 7 lines 1-29)
With respect to claim 4, Nann, Mueller and Gahm teaches a method according to claim 3, but Nann further teaches wherein said parameter representative of a segment reception rate is chosen among a buffer level of the first buffer (M1) and/or of the second buffer (M2) and a bandwidth (column 7 lines 41-64)
With respect to claim 9, Nann, Mueller and Gahm teaches a method according to claim 1, but Nann further teaches wherein said method is iteratively performed for said sequence of segments, said closed loop controller being continuously working  (column 5 lines 40-56)
With respect to claim 10, Nann, Mueller and Gahm teaches a method according to claim 1, but Mueller further teaches	 wherein said optimal response delay is such that providing the requested current segment at the expiration of said optimal response delay will cause the player to flawlessly request according to its ABR logic a next segment at a third quality level close to said second quality level (Paragraph 85, 94)
With respect to claim 11, Nann, Mueller and Gahm teaches a method according to claim 10, but Nann further teaches	 comprising before step (c), if said next segment is not present at said third quality level in the first buffer (M1), fetching said next segment at said third quality level form the network (column 7 lines 51-67)(column 8 lines 1-20)
With respect to claim 12, it teaches same limitation as claim 1, therefore rejected under same basis.
With respect to claim 13, Nann and Mueller teaches a computer program product comprising code instructions to execute a method according to claim 1 for playing on a player of client device  a content streamed in a network when said program is executed on a computer (see rejection of claim 1)(column 8 lines 45-67)(column 13 lines 44-54)
With respect to claim 14, Nann and Mueller teaches a non-transitory computer readable medium on which is stored a computer program product comprising code instructions for executing a method according to claim 1 for playing on a player of a client device a content streamed in a network (see rejection of claim 1)(column 8 lines 45-67)(column 13 lines 44-54)
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nann et al. U.S. Patent # 11,019,127 (hereinafter Nann) in view of Mueller et al. U.S. Patent Publication # 2019/0387265 (hereinafter Mueller) further in view of Gahm further in view of Zeng et al. U.S. Patent Publication # 2020/0133207 (hereinafter Zeng)
With respect to claim 5, Nann, Mueller and Gahm teaches a method according to claim 1, but fails to further teaches wherein said closed-loop controller presents a plurality of gain parameters, the method comprising a previous (a0) of tuning said gain parameters.
Zeng teaches closed-loop controller presents a plurality of gain parameters, the method comprising a previous (a0) of tuning said gain parameters (Paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zeng’s teaching in Nann and Mueller’s teaching to come up with having closed-loop controller presents a plurality of gain parameters comprising previous tuning said gain parameter.  The motivation for doing so would be to provide simple model structure, easy parameter stabilization, good dynamic quality and strong anti-disturbance capability.
With respect to claim 6, Nann, Mueller and Gahm teaches a method according to claim 1, but fails to further teaches wherein said closed-loop controller is a proportional-integral-derivative having three gain parameters.  Zeng teaches wherein said closed-loop controller is a proportional-integral-derivative having three gain parameters (Paragraph 3).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zeng’s teaching in Nann and Mueller’s teaching to come up with having wherein said closed-loop controller is a proportional-integral-derivative having three gain parameters.  The motivation for doing so would be to provide simple model structure, easy parameter stabilization, good dynamic quality and strong anti-disturbance capability.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nann et al. U.S. Patent # 11,019,127 (hereinafter Nann) in view of Mueller et al. U.S. Patent Publication # 2019/0387265 (hereinafter Mueller) further in view of Gahm further in view of Oyman et al. U.S. Patent Publication # 2013/0275615 (hereinafter Oyman)
With respect to claim 7, Nann, Mueller and Gahm teaches a method according to claim 1, but fails to further teaches wherein the network comprises a peer-to-peer network of client devices, step (a) comprising determining, as a function of at least one parameter representative of a capacity of said peer-to-peer network said second quality level.
Oyman teaches wherein the network comprises a peer-to-peer network of client devices, step (a) comprising determining, as a function of at least one parameter representative of a capacity of said peer-to-peer network said second quality level (Paragraph 57, 64-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zeng’s teaching in Nann, Mueller and Gahm’s teaching to come up with having network comprising peer-to-peer network of client device and determining at least one parameter representative of a capacity of said second quality level.  The motivation for doing so would be to send an RTSP parameter message to perform one or more actions.
With respect to claim 8, Nann, Mueller and Gahm teaches a method according to claim 1, but fails to further teaches wherein said parameter representative of a capacity of said peer-to-peer network is chosen among a transfer speed of the peer-to-peer network, a segment availability, a rate of segment fetching, and a stability of the client devices.  Qyman teaches wherein said parameter representative of a capacity of said peer-to-peer network is chosen among a transfer speed of the peer-to-peer network, a segment availability, a rate of segment fetching, and a stability of the client devices  (Paragraph 45, 50, 52-53, 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zeng’s teaching in Nann, Mueller and Gahm’s teaching to come up with having parameter representative of capacity of peer-to-peer network chosen among a transfer speed of the p2p network, segment availability, rate of segment availability, a rate of segment fetching, and a stability of the client devices.  The motivation for doing so would be establish, modify, and/or terminate streaming multimedia sessions when RTSP is used as the application layer protocol.
Response to Arguments
Applicant's arguments filed in pre-appeal request filed on 7/26/2022 have been fully considered and are deemed persuasive with respect to limitation “wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate”.
Applicant’s arguments with respect to double patenting rejection and Nann reference for claim limitation “the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate” have been fully considered but deemed non-persuasive and has been addressed below.
A).  Applicant states that claims 1 and 12 of the present application include several features not recited in both ‘571 application and the ‘580 application, wherein “determining, using a closed loop controller that minimized a difference between said first quality level and a setpoint…requested current segment”.
Examiner would like to point out that, Examiner agrees that both ‘571 application and ‘580 application does not teach limitation “determining, using a closed loop controller that minimized a difference between said first quality level and a setpoint…requested current segment” which is recited in the present invention.  
Therefore, Mueller teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in ‘571 Patent application’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94)
Mueller also teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in ‘580 Patent application’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94) 
Therefore double patenting rejection is being maintained.
B).  Applicant states Nann and Mueller does not teach “the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate”.
Examiner respectfully disagrees with the applicant because in column 5 lines 61-67, column 6 lines 1-10, Nann teaches the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player (i.e. adaptive bitrate media streaming is encoding in number of quality levels wherein if a device moves from a first network connection to a second WiFi faster network connection providing the segments, the increased bandwidth now enables the media player to move from quality level of video to second higher quality level of video)(column 2 lines 20-35).  This clearly shows that Nann teaches the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player.   Therefore, Nann teaches the claimed limitation.  
Nann does not explicitly teach (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay, wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
	Mueller teaches determining, used a closed loop controller that minimizes a difference between said first quality level and a setpoint second quality level, an optimal response delay for providing the requested current segment (Paragraph 85, 94) (c) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (Paragraph 94).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueller’s teaching in Nann’s teaching to come up with providing the requested current segment from the first buffer at the expiration of estimated optimal response delay.  The motivation for doing to smooth the oscillation utilizing the buffer (Paragraph 94) 
	Nann and Mueller does not teach wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate.
	Gahm teaches wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate (i.e. downloading rate wherein, ABR client is consuming at the same rate at which it is downloading which is functionally equivalent to ABR logic is defined by a function of one parameter of the segment reception rate wherein in this case the parameter is the timing parameter associated with retrieving content and wherein the ABR client is consuming at the same rate at which it is downloading)(Paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gahm’s teaching in Nann and Mueller’s teaching to come up with having ABR logic is defined by first function of at least one parameter representative of segment reception rate.  The motivation for doing so would be to avoid consuming content faster than downloading the content which will prevent from lagging.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Roncero Izquierdo et al. U.S. Patent Publication # 2020/0106822 which in Paragraph 9 teaches improving QoS in transmitting A/V data using smart QoS to achieve optimal quality during A/V data transmission process.
B).  De Vleeschauwer et al. U.S. Patent Publication # 2014/0032849 which in Paragraph 49-54 teaches segments with same quality levels, different quality levels, and the segments with quality level difference.
C).  Yousef et al. U.S. Patent Publication # 2021/0306705 which is similar to the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453